Case 4:21-cv-00232-WTM-CLR Document 1 Filed 08/17/21 Page 1 of 9

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

Southern District of Geoggia [-|

 

 

 

Savnnah Division
. co 4 Rl euy
) Case Ne. _ cae ge
Todd McElroy ” to be filled i in i the Clerk’s Office)
t
sf
Plaintiff(s) ) ‘

(Write the full name of each plaintiff who is filing this complaint. oo,

If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) ch Yes [Ino
please write “see attached” in the space and attach an additional ) - :
page with the full list of names.) ) th,

~w ) Gc. .
U.S. Equal Employment Opportunity Commission ) fo 8S es
(EEOC) “) Pee aa
} ‘ bo =
Defendant(s) ) he ~

(Write the full name of each defendant wha is being sued. If the 3 =f ~i

names of all the defendants cannot fit in the space above, please ) ay

write “see attached” in the space and attach an additional page ) t an =

with the full list of names.) C Ly Se =

COMPLAINT FOR A CIVIL CASE

1, The Parties to This Complaint
A, The Plaintiff(s)

%
i

Provide the information below for each plaintiff named in the compl Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Todd McElroy "
10801 Middleground Rd. Lot 29
Savannah, GA L
31419 ~
912-330-4633
tddmcelroy@gmail.com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person's job or title (if own). Attach additional pages if needed.

s

Page 1 of S
Case 4:21-cv-00232-WTM-CLR Document 1 Filed 08/17/21 Page 2 of 9

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

EEOC

 

Director

 

100 Alabama Street. SW, Suit4R30

 

Atlanta, GA

 

30303 By:
* a % :

 

1-800-669-4000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a

Page 2o0f 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

Case 4:21-cv-00232-WTM-CLR Document1 Filed 08/17/21 Page 3 of 9

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question [ ] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

42 U.S. Code Section 1981a - Damage in cases of intentional discrimination in employment.
42 U.S. Code Section 12101 - Findings and purpose.

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1; The Plaintiff(s)

a. if the plaintiff is an individual

The plaintiff, (name) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2 The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , iS a Citizen of
the State of (name) . Oris a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 4:21-cv-00232-WTM-CLR Document 1 Filed 08/17/21 Page 4 of 9

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

TH.

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)

 

 

 

Or is incorporated under the laws of (foreign nation) :

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

EEOC violated "It is illegal for an employer to publish a job description / advertisement that shows preference for
hear and speak are required someone from applying from the jobs because of disability (deaf)" by EEOC federal
jaw and Americans with Disabilities Act (ADA) after former U.S Magistrate Judge G.R. Smith resigned on Oct.

1st, 2018 because he failed to follow the EEOC federal law and ADA in 4:16-cv-00206. See attached "Dismissal

and Notice of Rights” letter.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

$100,000 damage so that EEOC discriminated me because I am deaf.

Page 4 of 5
Case 4:21-cv-00232-WTM-CLR Document1 Filed 08/17/21 Page 5 of 9

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

08/12/2021

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

 

Zeb Lif bo

Todd McElroy

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page Sof 5
Case 4:21-cv-00232-WTM-CLR Document1 Filed 08/17/21 Page 6 of 9

EEOC Forn 161 (11/09) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

 

To: Todd McElroy From: Atlanta District Office

10801 Middieground Road 100 Alabama Street, S.W.

Lot 29 Suite 4R30

Savannah, GA 31419 Atlanta, GA 30303

| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601. 7a)
EEOC Charge No. EEOC Representative Telephone No.
‘ John R. Jarvis,

410-2013-01471 Investigator (404) 562-6883

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too tong after the date(s) of the alleged

discrimination to file your charge
The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the

information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

HO BOOOUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will ba
lost. (The time iimit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backppy due for any violations urred more than 2 years (3 years)
before you file suit may not be collectibte.

  

\ ) MAY 3 1 2016

 

Enclosures(s) Befnic iliams-Kimbrough, (Date Mailed)
District Director

Melissa Banks

PHR, Human Resources Director
SAVANNAH TECHINICAL COLLEGE
Human Resources Department
§717 White Bluff Road

Savannah, GA 31419
8/12/2021

httos://www.eeoc.aov/orohibited-emolovment-policiesoractices

Case 4:21-CvpRABiBeeWbibpheG: bir cieL AQHA Db legal lai QachvdgsbrutACGnhslo?

U.S. Equal Employment Opportunity Commission

 

Prohibited Employment
Policies/Practices

Under the laws enforced by EEOC, it is illegal to discriminate against someone
(applicant or employee) because of that person's race, color, religion, sex (including
gender identity, sexual orientation, and pregnancy), national origin, age (40 or
older), disability or genetic information. It is also illegal to retaliate against a person
because he or she complained about discrimination, filed a charge of
discrimination, or participated in an employment discrimination investigation or
lawsuit.

The law forbids discrimination in every aspect of employment.

The laws enforced by EEOC prohibit an employer or other covered entity
(https://www.eeoc.gov/employers/coverage-0) from using neutral employment
policies and practices that have a disproportionately negative effect on applicants
or employees of a particular race, color, religion, sex (including gender identity,
sexual orientation, and pregnancy), or national origin, or on an individual with a
disability or class of individuals with disabilities, if the polices or practices at issue
are not job-related and necessary to the operation of the business. The laws
enforced by EEOC also prohibit an employer from using neutral employment
policies and practices that have a disproportionately negative impact on applicants
or employees age 40 or older, if the policies or practices at issue are not based ona

reasonable factor other than age.

   

   

Job Advertisements
ee ee

It is illegal for an employer to publish a job advertisement that shows a preference
for or discourages someone from applying for a job because of his or her race, color,

 

 
   
 

1/9
B/12/2021 Case 4:21-cvwihindeeMyibyeke kdtciedPateuhes POG equine gid) Rea GspbriumAGGneisab?

  
  
  

    
 
 

 

religion, sex (including gender identity, sexual orientation, and pregnancy), national
origin, age (40 or older), disability or genetic information.

For example, a help-wanted ad that seeks "females" or "recent college graduates"
may discourage men and people over 40 from applying and may violate the law.

 

 

Recruitment

It is also illegal for an employer to recruit new employees in a way that discriminates
against them because of their race, color, religion, sex (including gender identity,
sexual orientation, and pregnancy), national origin, age (40 or older), disability or
genetic information.

For example, an employer's reliance on word-of-mouth recruitment by its mostly
Hispanic work force may violate the law if the result is that almost all new hires are
Hispanic.

Application & Hiring

It is illegal for an employer to discriminate against a job applicant because of his or
her race, color, religion, sex (including gender identity, sexual orientation, and
pregnancy), national origin, age (40 or older), disability or genetic information. For
example, an employer may not refuse to give employment applications to people of
a certain race.

An employer may not base hiring decisions on stereotypes and assumptions about a
person's race, color, religion, sex (including gender identity, sexual orientation, and
pregnancy), national origin, age (40 or older), disability or genetic information.

If an employer requires job applicants to take a test, the test must be necessary and
related to the job and the employer may not exclude people of a particular race,
color, religion, sex (including gender identity, sexual orientation, and pregnancy),
national origin, or individuals with disabilities. In addition, the employer may not
use a test that excludes applicants age 40 or older if the test is not based ona
reasonable factor other than age.

httos://www.eeoc.aov/orahibited-emplovment-noliciesoractices 2/9
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t fi Lf por
vei meat -00232-WTM- ere eer a 1 Filed 08/17/21 Page 9 of 9
Lot 24 ae Se Tha ee TAGE
in cl, Cre 3/4 =< e .
v wy Me
AS. District Coal Far He
Souther Listret of Oe
da é a

Fall odin it

sLeibietgaloeodfegad pe dati
